Title: To Thomas Jefferson from George Jefferson, 8 December 1804
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 8th. Decr. 1804
                  
                  I am duly favored with yours of the 5th. inclosing 240$.—
                  The box of glass from Boston is still here, scarcely any boats from Milton having come down for some time past.—The first eighty bundles of nail-rod you mention I have forwarded, supposing it would probably be immediately wanted.—The Mahogony has not yet arrived, nor have the books from Monticello. 
                  I am Dear Sir Yr. Very humble servt.
                  
                     Geo. Jefferson 
                     
                  
               